Citation Nr: 0518485	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-28 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to March 5, 2004, for 
an award of a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted entitlement to a permanent and 
total rating for pension purposes effective from March 5, 
2004. 


FINDING OF FACT

The veteran's original claim of entitlement to a permanent 
and total rating for pension purposes was received on 
March 5, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 5, 
2004, for an award of a permanent and total rating for 
pension purposes have not been met.  38 U.S.C.A. §§ 1521, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 
3.159, 3.340, 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In connection with the underlying claim of entitlement to a 
permanent and total rating for pension purposes, the RO 
provided the veteran with notice of the VCAA in a March 2004 
letter.  Thereafter, in the July 2004 statement of the case, 
the RO provided the veteran with notice of the VCAA in 
regards to the earlier effective date claim.

Under VAOPGCPREC 8-03, 69 Fed. Reg. 25180 (2004), VA General 
Counsel held that if a veteran raises a downstream issue that 
was not covered in the initial notice letter dealing with 
entitlement to VA benefits, no further VCAA notice is 
required.  In light of that binding General Counsel decision, 
the March 2004 letter, and the July 2004 statement of the 
case, any duty to provide further notice is obviated.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.   In this case, the record reveals that after 
the veteran reported that his VA treatment records would show 
the filing of either an earlier claim of entitlement to a 
permanent and total rating for pension purposes, or 
entitlement from an earlier date, the RO obtained and 
associated those records with the claim file.  

To the extent pertinent the record shows that the appellant 
was advised of what evidence VA had requested, received 
and/or not received in the statement of the case.  

Accordingly, the Board finds that all available and 
identified records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
assist or to notify the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Earlier Effective Date Claim

The veteran and his representative claim that the appellant 
is entitled to an earlier effective date for an award of a 
permanent and total rating for pension purposes dating back 
to at least October 2003 - the date that VA treatment records 
first show total disability due to cancer, and/or the date he 
allegedly filed his initial claim for pension with the RO.

VA law provides that pension shall be paid to each veteran of 
a period of war who meets the service requirements and who is 
permanently and totally disabled because of a non service-
connected disability which is not the result of the his 
willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3. 

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent.  Permanence of total disability 
will be taken to exist when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  The age of 
the disabled person may be considered in determining 
permanence.  38 C.F.R. § 3.340.

In general, the effective date for an award of pension 
benefits based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An award 
of disability pension may not be effective prior to the date 
entitlement arose.  38 C.F.R. § 3.400(b)(1).  In addition, 
38 C.F.R. § 3.400(b)(1)(B) provides as follows:  

If, within one year from the date on 
which the veteran became permanently and 
totally disabled, the veteran files a 
claim for a retroactive award and 
establishes that a physical or mental 
disability, which was not the result of 
the veteran's own willful misconduct, was 
so incapacitating that it prevented him 
or her from filing a disability pension 
claim for at least the first 30 days 
immediately following the date on which 
the veteran became permanently and 
totally disabled, the disability pension 
award may be effective from the date of 
receipt of claim or the date on which the 
veteran became permanently and totally 
disabled, whichever is to the advantage 
of the veteran.  While rating board 
judgment must be applied to the facts and 
circumstances of each case, extensive 
hospitalization will generally qualify as 
sufficiently incapacitating to have 
prevented the filing of a claim.  For the 
purposes of this subparagraph, the 
presumptive provisions of § 3.342(a) do 
not apply.

In this case, the veteran separated from military service in 
August 1967.  His original claim of entitlement to an award 
of a permanent and total rating for pension purposes, or for 
that matter, any VA benefit, was received by the RO on 
March 5, 2004.  A May 2004 rating decision awarded a 
permanent and total rating for pension purposes based on an 
adenocarcinoma of the lung effective from March 5, 2004. 

Initially, the Board concedes that VA treatment records show 
diagnoses, and/or treatment for lung cancer dating back to 
October 2003.  The Board also concedes, for the limited 
purpose of this decision only, that the veteran has been 
permanently and totally disabled because of lung cancer since 
October 2003.   However, the provisions of 38 C.F.R. 
§ 3.400(b)(1)(B), do not help the veteran in establishing an 
earlier effective date because nothing in the clinical record 
shows that his cancer was so incapacitating that he was 
physically unable to file a claim with the RO for at least 
the first 30 days immediately following the date on which he 
became permanently and totally disabled.

Likewise, while the veteran alleged at one time that he did, 
in fact, file a claim for pension in October 2003, nothing in 
the record shows that that claim was ever received by the RO 
and thereafter lost.  See Jones v. West, 12 Vet. App. 98, 100 
(1998) (in the absence of clear evidence to the contrary, the 
law presumes the regularity of the administrative process).  

Therefore, since the facts of this case show that the veteran 
first filed his claim for VA pension on March 5, 2004, the 
effective date of the award must be the date of receipt of 
claim by the RO because the general regulation governing 
effective dates found at 38 C.F.R. § 3.400 takes precedence 
over the subsequent rules found at 38 C.F.R. § 3.400(b)(1).  
See Wright v. Gober, 10 Vet. App. 343, 347 (1997).  
Therefore, as the RO correctly awarded pension benefits 
effective from the date of receipt of the veteran's claim, 
the appeal must be denied. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An effective date prior to March 5, 2004, of an award of a 
permanent and total rating for pension purposes is denied.

	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


